DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed June 20, 2022 has been entered. Claims 1, 4, 7-10, 12-13, 17, 20-21, 24-27 are pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 17, 21, 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kvalo (US 4828549) in view of Blanchard (2015/0231364) and further in view of Nakajima (US 2004/0044313).
Regarding claim 1, Kvalo discloses a catheter assembly (Device of Fig 1) comprising: a first assembly (15 and 16, Fig 1) comprising: a catheter (15, Fig 1), and a catheter hub (16, Fig 1) that fixes and holds the catheter (Col 3, lines 44-45); a second assembly (11 and 13, Fig 1A) comprising: an inner needle (11, Fig 1A) removably inserted in the catheter and the catheter hub (See Fig 1A), and a needle hub (13, Fig 1) that fixes and holds the inner needle (Col 3, lines 33-37); and a catheter operating member (34, Fig 1A) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Col 4, lines 46-53),-2-Atty. Dkt. No. 091486-0348 wherein, when the inner needle is in a non-inserted state in which the inner needle is separated from the catheter hub, a distal end of the inner needle is exposed (See Fig 3, there is no needle guard to cover the distal end of needle 11 when it is separated from the catheter hub).
Kvalo is silent regarding the catheter operating member comprising: a connecting unit on a proximal side of the catheter hub, the connecting unit including a distal-most end face, a proximal-most end face, and an engagement hole penetrating from the distal-most end face to the proximal-most end face, wherein the inner needle is slidably inserted in the engagement hole and in direct contact with the connecting unit, and an operating projection positioned away from the connecting unit at a predetermined interval in the axial direction of the inner needle, wherein, when the inner needle is in an inserted state in which the inner needle is inserted in the catheter hub and the engagement hole, an entirety of the catheter hub is interposed between the distal-most end face of the connecting unit and a proximal-most end face of the operating projection in the axial direction of the inner needle, and wherein (i) when the inner needle is in the inserted state, the connecting unit allows movement of the first assembly in the axial direction but restricts separation of the first assembly from the catheter operating member, and (ii) when the inner needle is in the non-inserted state, the connecting unit allows separation of the first assembly from the catheter operating member.
Blanchard discloses a catheter assembly (Assembly of Fig 54) comprising: a first assembly (44 and 46, Fig 62) comprising: a catheter (44, Fig 62), and a catheter hub (46, Fig 62) that fixes and holds the catheter (See Fig 62); a second assembly (16 and 1214, Fig 52) comprising: an inner needle (16, Fig 52) removably inserted in the catheter and the catheter hub (Para 0173, lines 3-5), and a needle hub (1214, Fig 52) that fixes and holds the inner needle (Para 0177, lines 12-15); and a catheter operating member (1220 and 52, Fig 63; Para 00198, lines 4-6; the valve 52 is integral to the loop 1306 and handle 1220) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Para 0180), the catheter operating member comprising: a connecting unit (1306 and 52, Fig 65) on a proximal side of the catheter hub (See Fig 65), the connecting unit including a distal-most end face (distal-end face of 52, best seen in similar embodiment in Fig 3B), a proximal-most end face (proximal end face of loop 1306 ), and an engagement hole (opening of loop 1306 and valve 52 needle 16 passes through, best seen in similar embodiment in Fig 3B) penetrating from the distal-most end face to the proximal-most end face (Para 0194-0195; the engagement hole penetrates through since the needle 16 must pass through to extend through catheter 44), wherein the inner needle is slidably inserted in the engagement hole and in direct contact with the connecting unit (Para 0093, lines 11-12; as the valve prevents spillage, it must contact the needle to form a seal around it), and an operating projection (1286, Fig 65) positioned away from the connecting unit at a predetermined interval in the axial direction of the inner needle (See Fig 65, the projection 1286 is connected to the strain relief 47 distal to the catheter hub 46), and wherein (i) when the inner needle is in the inserted state (See Fig 62), the connecting unit allows-2- 4860-3445-7601.1Atty. Dkt. No. 091486-0348movement of the first assembly in the axial direction but restricts separation of the first assembly from the catheter operating member, and (ii) when the inner needle is in a non-inserted state (See Fig 65) in which the inner needle is separated from the catheter hub and outside the engagement hole, the connecting unit allows separation of the first assembly from the catheter operating member (Para 0194-0196; Para 0199; the handle assembly 1220 cannot be removed when in the inserted state because the needle 16 passes through loop 1306 and thus wouldn’t able to be twisted off as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter operating member disclosed by Kvalo to instead be the catheter operating member taught by Blanchard in order to have an advantageous catheter operating member that facilitates catheter advancement, provides a hemostatic valve, and can be easily removed in order to secure the catheter to the patient (Para 0093, lines 11-12; Para 0175; Para 0199).
The modified invention of Kvalo and Blanchard discloses all of the elements of the invention as discussed above, however, it silent regarding wherein, when the inner needle is in an inserted state in which the inner needle is inserted in the catheter hub and the engagement hole, an entirety of the catheter hub is interposed between the distal-most end face of the connecting unit and a proximal-most end face of the operating projection in the axial direction of the inner needle.
Nakajima teaches a catheter assembly (Device of Fig 1) comprising a first assembly (3, Fig 1) comprising: a catheter (3B, Fig 1), and a catheter hub (3A, Fig 1) that fixes and holds the catheter; a second assembly (13 and 15, Fig 1) comprising: an inner needle (13, Fig 1) removably inserted in the catheter and the catheter hub (See Fig 4), and a needle hub (15, Fig 1); and a catheter operating member (7, 9, and 10, Fig 1) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Para 0031), the catheter operating member comprising: a connecting unit (9 and 10, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve 52 of the connection unit disclosed by Kvalo and Blanchard to instead be the disc shaped hemostatic valve taught by Nakajima in order to have a valve that better ensure air-tightness (Para 0020; Para 0034, lines 5-6).
Examiner notes that the disc shaped valve 10 in the modified invention would be integral with the loop 1306 as taught by Blanchard in Para 00198, lines 4-6, thus an entirety of the catheter hub 46 is interposed between the distal-most end face of the connecting unit (the distal face of the loop 1306 and disk valve 10) and a proximal-most end face of the operating projection (the proximal face of 1286) in the axial direction of the inner needle.
Regarding claim 17, Kvalo discloses a method of using a catheter assembly (Col 1, lines 8-10), the method comprising: providing a catheter assembly (Device of Fig 1) comprising: a first assembly (15 and 16, Fig 1) comprising: a catheter (15, Fig 1), and a catheter hub (16, Fig 1) that fixes and holds the catheter(Col 3, lines 44-45); a second assembly (11 and 13, Fig 1A) comprising: -4-Atty. Dkt. No. 091486-0348 an inner needle (11, Fig 1A) removably inserted in the catheter and the catheter hub (See Fig 1A), and a needle hub (13, Fig 1) that fixes and holds the inner needle (Col 3, lines 33-37); and a catheter operating member (34, Fig 1A) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Col 4, lines 46-53), wherein, when the inner needle is in a non-inserted state in which the inner needle is separated from the catheter hub, a distal end of the inner needle is exposed (See Fig 3, there is no needle guard to cover the distal end of needle 11 when it is separated from the catheter hub).
Kvalo is silent regarding the catheter operating member comprising: a connecting unit on a proximal side of the catheter hub, the connecting unit including a distal-most end face, a proximal-most end face, and an engagement hole penetrating from the distal-most end face to the proximal-most end face, wherein the inner needle is slidably inserted in the engagement hole and in direct contact with the connecting unit, and an operating projection positioned away from the connecting unit at a predetermined interval in the axial direction of the inner needle, wherein, when the inner needle is in an inserted state in which the inner needle is inserted in the catheter hub and the engagement hole, an entirety of the catheter hub is interposed between the distal-most end face of the connecting unit and a proximal-most end face of the operating projection in the axial direction of the inner needle, and wherein (i) when the inner needle is in the inserted state, the connecting unit allows movement of the first assembly in the axial direction but restricts separation of the first assembly from the catheter operating member, and (ii) when the inner needle is in the non-inserted state, the connecting unit allows separation of the first assembly from the catheter operating member.
Blanchard discloses a catheter assembly (Assembly of Fig 54) comprising: a first assembly (44 and 46, Fig 62) comprising: a catheter (44, Fig 62), and a catheter hub (46, Fig 62) that fixes and holds the catheter (See Fig 62); a second assembly (16 and 1214, Fig 52) comprising: an inner needle (16, Fig 52) removably inserted in the catheter and the catheter hub (Para 0173, lines 3-5), and a needle hub (1214, Fig 52) that fixes and holds the inner needle (Para 0177, lines 12-15); and a catheter operating member (1220 and 52, Fig 63; Para 00198, lines 4-6; the valve 52 is integral to the loop 1306 and handle 1220) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Para 0180), the catheter operating member comprising: a connecting unit (1306 and 52, Fig 65) on a proximal side of the catheter hub (See Fig 65), the connecting unit including a distal-most end face (distal-end face of 52, best seen in similar embodiment in Fig 3B), a proximal-most end face (proximal end face of loop 1306 ), and an engagement hole (opening of loop 1306 and valve 52 needle 16 passes through, best seen in similar embodiment in Fig 3B) penetrating from the distal-most end face to the proximal-most end face (Para 0194-0195; the engagement hole penetrates through since the needle 16 must pass through to extend through catheter 44), wherein the inner needle is slidably inserted in the engagement hole and in direct contact with the connecting unit (Para 0093, lines 11-12; as the valve prevents spillage, it must contact the needle to form a seal around it), and an operating projection (1286, Fig 65) positioned away from the connecting unit at a predetermined interval in the axial direction of the inner needle (See Fig 65, the projection 1286 is connected to the strain relief 47 distal to the catheter hub 46), and wherein (i) when the inner needle is in the inserted state (See Fig 62), the connecting unit allows movement of the first assembly in the axial direction but restricts separation of the first assembly from the catheter operating member, and (ii) when the inner needle is in a non-inserted state (See Fig 65) in which the inner needle is separated from the catheter hub and outside the engagement hole, the connecting unit allows separation of the first assembly from the catheter operating member (Para 0194-0196; Para 0199; the handle assembly 1220 cannot be removed when in the inserted state because the needle 16 passes through loop 1306 and thus wouldn’t able to be twisted off as required).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter operating member disclosed by Kvalo to instead be the catheter operating member taught by Blanchard in order to have an advantageous catheter operating member that facilitates catheter advancement, provides a hemostatic valve, and can be easily removed in order to secure the catheter to the patient (Para 0093, lines 11-12; Para 0175; Para 0199).
The modified invention of Kvalo and Blanchard discloses all of the elements of the invention as discussed above, however, it silent regarding wherein, when the inner needle is in an inserted state in which the inner needle is inserted in the catheter hub and the engagement hole, an entirety of the catheter hub is interposed between the distal-most end face of the connecting unit and a proximal-most end face of the operating projection in the axial direction of the inner needle.
Nakajima teaches a catheter assembly (Device of Fig 1) comprising a first assembly (3, Fig 1) comprising: a catheter (3B, Fig 1), and a catheter hub (3A, Fig 1) that fixes and holds the catheter; a second assembly (13 and 15, Fig 1) comprising: an inner needle (13, Fig 1) removably inserted in the catheter and the catheter hub (See Fig 4), and a needle hub (15, Fig 1); and a catheter operating member (7, 9, and 10, Fig 1) that controls relative movement of the first assembly with respect to the second assembly in an axial direction of the inner needle (Para 0031), the catheter operating member comprising: a connecting unit (9 and 10, Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the valve 52 of the connection unit disclosed by Kvalo and Blanchard to instead be the disc shaped hemostatic valve taught by Nakajima in order to have a valve that better ensure air-tightness (Para 0020; Para 0034, lines 5-6).
Examiner notes that the disc shaped valve 10 in the modified invention would be integral with the loop 1306 as taught by Blanchard in Para 00198, lines 4-6, thus an entirety of the catheter hub 46 is interposed between the distal-most end face of the connecting unit (the distal face of the loop 1306 and disk valve 10) and a proximal-most end face of the operating projection (the proximal face of 1286) in the axial direction of the inner needle.  
Regarding claim 21, the modified invention of Kvalo, Blanchard, and Nakajima discloses the connecting unit (1306 and 52, Fig 65 -Blanchard) is configured to be in direct contact with a proximal end (end of catheter hub 46 comprising the threads, Fig 65 -Blanchard) of the catheter hub (46, Fig 65 -Blanchard) (See Fig 65 wherein loop 1306 is contacting the threads of the catheter hub -Blanchard).
Regarding claim 24, the modified invention of Kvalo, Blanchard, and Nakajima discloses the predetermined interval is a length in an axial direction of the catheter hub (As seen in Fig 65, the operating projection 1286 is at a length distal the loop 1306 along the longitudinal axis of the catheter hub -Blanchard).
Regarding claim 25, the modified invention of Kvalo, Blanchard, and Nakajima discloses the catheter operating member (1220 and 52, Fig 63 -Blanchard) further comprises a plate body (1312, Fig 62 -Blanchard) and the connecting unit projects from a lower surface of the plate body (both loop 1306 and valve 52 project from a lower surface the plate 1312 as seen in Fig 62 -Blanchard; The American Heritage Dictionary defines project as “to extend forward or out”).
Regarding claim 26, the modified invention of Kvalo, Blanchard, and Nakajima discloses the operating projection (1286, Fig 65 -Blanchard) extends from the lower surface of the plate body (1312, Fig 63 -Blanchard) (See Figs 64 and 65 -Blanchard).
Regarding claim 27, the modified invention of Kvalo, Blanchard, and Nakajima discloses the connecting unit (1306 and 52, Fig 65 -Blanchard) is ring shaped (ring shaped requires it to be circular, and thus the loop and valve meet that limitation since they are circular as best seen in Figs 61 and 65 -Blanchard).
Response to Arguments
	Applicants arguments regarding Blanchard failing to disclose the amended limitations have been fully considered but are moot in view of the current rejection that relies on Kvalo and Nakajima to teach the amended limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783